Third District Court of Appeal
                               State of Florida

                          Opinion filed January 27, 2016.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D15-1203
                         Lower Tribunal No. 13-37260
                             ________________


                                City of Miami,
                                    Appellant,

                                        vs.

      346 N.W. 29th Street, LLC, and Others Similarly Situated,
                                    Appellees.


      An Appeal from the Circuit Court for Miami-Dade County, Rosa I.
Rodriguez, Judge.

      Victoria Méndez, City Attorney, Henry J. Hunnefeld, Senior Assistant City
Attorney, and Kerri L. McNulty, Assistant City Attorney, for appellant.

      Pardo Gainsburg, Stevan J. Pardo and Nicole R. Rekant, for appellees.


Before WELLS, ROTHENBERG and EMAS, JJ.

      WELLS, Judge.
      On the City of Miami’s acknowledgement that the application of section

194.171 of the Florida Statutes (the 60-day non-claim period for filing challenges

to tax assessments) would produce the same result as to both the named class

representative and all class members in this action, we affirm the Order Granting

Class Certification. In doing so, we do not address the trial court’s factual or legal

determinations as to the applicability of either section 194.171 or section 95.11 of

the Florida Statutes, as we find any such determinations premature to the question

at hand. Accordingly, we affirm this order certifying a class without prejudice to

the City’s right to assert these statutory provisions as a bar to recovery, and to

make a full record regarding same in the proceedings to follow, as to both the class

representative and each class member.

      Affirmed.




                                          2